Citation Nr: 0601021	
Decision Date: 01/12/06    Archive Date: 01/19/06

DOCKET NO.  03-13 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disorder.

2.  Entitlement to service connection for a right knee 
disorder


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel 


INTRODUCTION

The veteran served on active duty from August 1966 to July 
1968.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

In May 1969, the RO held that service connection was not 
warranted for laxity, external collateral ligament, right 
knee.  In August 2001, the veteran attempted to reopen his 
claim of entitlement to service connection for a right knee 
disorder.  By means of a March 2002 rating decision, the RO 
held that new and material had not been presented to reopen 
the claim.  In March 2004, the Board reviewed the matter and 
held that new and material evidence had been presented.  
Accordingly, the issue now on appeal is that of entitlement 
to service connection for a right knee disorder. 

In July 2003, the veteran testified before the undersigned 
Veterans Law Judge at a hearing at the RO.

In March 2004, the Board remanded the matters for additional 
evidentiary development.


FINDINGS OF FACT

1.  A right ankle disorder was not shown in service or for 
many years thereafter and the most probative evidence of 
record indicates that the veteran's current right ankle 
disorder is not causally related to his active service, any 
incident therein, or any service-connected disability.

2.  A right knee disorder was not shown in service or for 
many years thereafter and the most probative evidence of 
record indicates that the veteran's current right knee 
disorder is not causally related to his active service, any 
incident therein, or any service-connected disability..


CONCLUSIONS OF LAW

1.  A right ankle disorder was not incurred during active 
service, nor is any such disability causally related to or 
aggravated by any service-connected disability.  38 U.S.C.A. 
§§  1110, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.310 (2005).

2.  A right knee disorder was not incurred during active 
service, nor is any such disability causally related to or 
aggravated by any service-connected disability.  38 U.S.C.A. 
§§  1110, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties under the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
assessed before the merits of the appeal.  

Of record are September 2001, May 2002, April 2004, and July 
2004 letters that notified the veteran of any information and 
evidence needed to substantiate and complete the claims for 
service connection.  38 U.S.C.A. § 5103(a); 38 C.F.R.        
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letters provided the substantive standard to 
validate that type of claim.  Additionally, VA indicated 
which portion of that information should be provided by the 
claimant, and which portion VA will try to obtain on the 
claimant's behalf.  In addition, the letters instructed the 
claimant to identify any additional evidence or information 
pertinent to the claim.  

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), continued 
to recognize that typically a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, an 
application was received in August 2001.   Thereafter, the RO 
provided notice in September 2001, and again in May 2002, 
April 2004, and July 2004.  Additionally, the veteran was 
generally advised to submit any additional evidence that 
pertained to the claim.  Id. at 121.  Therefore, for the 
circumstances of this case, the requirements of Pelegrini 
regarding the timing and content of a VCAA notice have been 
fulfilled.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 
38 C.F.R. § 3.159(c), which includes obtaining a medical 
examination when such is necessary to make a decision on the 
claim.  In terms of obtaining records, VA fulfilled its duty 
to assist by obtaining service medical records; and VA 
examination reports dated in October 2001 and April 2004.  

Further VA examination is not necessary because the most 
recent examination report of record is sufficient and 
complete for the purposes of making a decision on the pending 
claim.  See Green (Victor) v. Derwinski, 1 Vet. App. 121, 
123-243 (1991).  

For all the foregoing reasons, VA fulfilled its duties to the 
appellant for this appeal.

I. Factual Background

The veteran's service medical records including a July 1968 
discharge examination was silent as to a diagnosis or 
complaints of a right ankle or right knee disorder.

Upon VA examination, in October 1968, shell fragment wounds 
were noted on the right leg.  The veteran alleged that his 
right knee was weak and would give away.  Upon physical 
examination, the right knee appeared normal.  The patella 
moved freely and there was full flexion and extension.  There 
was some mild crepitation on motion.  The collateral and 
cruciate ligaments were strong, except that there was some 
mild laxity of the external collateral ligament.  X-rays of 
the right knee and leg revealed no significant abnormalities.  
The veteran was diagnosed as having shell fragment wounds of 
the middle third of the right leg which were not symptomatic; 
and mild laxity of the external collateral ligament of the 
right knee.  

April 1993 radiographic reports revealed a normal right ankle 
and no evidence of significant pathology in the right knee.  
In September 2001, a VA follow up treatment report noted 
complaints of right ankle and right knee pain.  The veteran 
reported that he had fallen twice in the past month due to 
right knee weakness.  September 2001 x-rays of the right 
ankle revealed a minor abnormality; an inferior calcaneal 
spur was noted.  There were no signs of fractures or 
dislocations.  

In October 2001, the veteran was scheduled for VA 
examination.  His subjective complaints included pain in the 
right knee and right ankle.  The veteran alleged that his 
right ankle was injured by shrapnel wounds.  No scars were 
noted anywhere on the lower legs and there was no limitation 
of joint movement.  There was no inflammation, dislocation, 
or recurrent subluxation.  Both ankles were symmetrical. The 
examiner was unable to identify any deformity of the right 
ankle.   He was also unable to feel any entry or exit shell 
fragment wounds.  There was no varus or valgus deformity.  
There was good posterior tibial pulse present.  Both knees 
were also symmetrical, and there was no fluid in the right 
knee joint.  The cruciate, medial, and collateral ligaments 
were intact.  The veteran was diagnosed as having right ankle 
and right knee arthritis.  The examiner noted that he was 
solely making this diagnosis based on the veteran's reported 
symptomatology; additionally, he did not believe that the 
veteran was experiencing any serious problems.

X-ray of the right foot in February 2003 revealed a calcaneal 
spur on the plantar surface.  There was a metallic BB marker 
in or on the soft tissues of the first digit at proximal end 
distal phalanx.  This could have been a foreign body or 
artifact, or an intentionally placed marker.  There was no 
acute osseous or articular abnormality.  The examiner's 
impression was calcaneal spur, and metallic BB marker foreign 
body or artifact, medial aspect first digit.  In June 2003 
the plantar calcaneal spur was still present.  

In July 2003, the veteran presented testimony before the 
undersigned Veterans Law Judge.  The veteran testified that 
he was injured during service by an explosive device.  He 
stated that he incurred shrapnel wounds all over his body.  
He maintained that the impact also knocked him to the ground, 
and that he twisted his knee and a piece of shrapnel went 
through his ankle.  He stated that he received treatment in 
the field for right ankle and knee swelling. 

In April 2004, the veteran was scheduled for an additional VA 
examination.  The veteran's subjective complaints included 
right knee and ankle pain and swelling.  Examination revealed 
some limitation of motion of the right knee.  There was no 
swelling, but there was pain on palpation on both sides.  
There was also some limitation of motion of the right ankle.  
There was a one-centimeter scar in the medial and lateral 
ankle.  X-rays of the right ankle revealed no evidence of 
fracture, dislocation or arthritis.  No metallic fragment 
wound was noted; there was a calcaneal spur inferiorly.  X-
rays of the right knee revealed narrowing of the medial joint 
space with a slight tibial spur formed on the medial lip 
area.  Lateral views revealed no loose bodies.  The veteran 
was diagnosed as having degenerative arthritis of the right 
knee with limited motion; exogenous obesity aggravating the 
knee and ankle disorder; and shrapnel fragment wound scars of 
the right elbow, shin bone, and right ankle of minor degree.  
The examiner commented that the x-ray of the right ankle did 
not reveal any arthritis or evidence of any residual bone 
loss from fragment wound penetrations.  There was evidence 
that the veteran's right knee was giving him more difficulty 
with motion.  The examiner opined that the etiology of the 
knee and ankle disorder were age and deterioration from the 
weight and activity in the past.  He stated that it was at 
least as likely as not that any post-service right knee and 
ankle disorders were not attributable to the in-service 
incident of shrapnel fragment wounds.  

II. Laws and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2005).

Where a veteran served 90 days or more during a period of war 
and certain chronic diseases, including arthritis, become 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309 (2005).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2005).  Moreover, 
the Court has held that where a service-connected disability 
causes an increase in, but is not the proximate cause of, a 
nonservice-connected disability, the veteran is entitled to 
service connection for that incremental increase in severity 
attributable to the service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

III. Analysis

The veteran seeks service connection for right ankle and 
right knee disorders.  The veteran alleged that his current 
right knee and right ankle disorders are attributable to the 
shell fragment wounds he incurred during his period of 
service.  It is noted that service connection is currently in 
effect for scars, shell fragment wounds, right elbow, right 
leg and left leg, nonsymptomatic.  Upon review of the medical 
evidence of records, the Board finds that service connection 
is not warranted for either a right ankle or a right knee 
disorder.

The veteran's service medical records are negative for 
complaints or findings pertaining to a right ankle or a right 
knee disorder.  Similarly, the post-service medical evidence 
of record is negative for any notations of a right ankle 
disorder for years after service separation.  A right ankle 
abnormality was not identified until September 2001, more 
than thirty years after the veteran's period of service.  
Moreoever, there is no x-ray evidence of arthritis in the 
right ankle.  Rather, the veteran has developed a calcaneal 
spur.  The veteran was diagnosed as having right ankle 
arthritis by a VA examiner in October 2001; however, this 
diagnosis was specifically and solely based on the 
symptomatology as reported by the veteran.  In April 2004, 
the claims folder was reviewed.  At that time, there was no 
x-ray evidence of fracture, dislocation, or arthritis; and no 
metallic fragment wound was noted.  The veteran was diagnosed 
as having a minor degree shrapnel fragment wound scar of the 
right ankle. 

As to the veteran's right knee disorder, mild laxity was 
noted in October 1968; however, at that time the record 
contained no evidence of a nexus to service.  In April 1993, 
x-ray evidence revealed no significant pathology in the 
veteran's right knee.  It was not until April 2004 that the 
veteran was diagnosed as having right knee degenerative 
arthritis with limitation of motion.

Moreover, the record still contains no medical evidence that 
provides a nexus to his period of service.  Rather, the most 
probative medical evidence of record indicated that it was at 
least as likely as not that the veteran's right ankle and 
right knee disorders were not attributable to the veteran's 
in-service injury that resulted in his service-connected 
scars from shrapnel fragment wounds.  In April 2004, a VA 
examiner opined that the etiology of the veteran's right 
ankle and right knee disorders were age and deterioration 
from weight and activity.  The veteran has not presented any 
evidence to the contrary.

The Board has considered the veteran's lay contentions that 
any current right ankle and right knee disorders are related 
to service.  As a layperson, however, the veteran is not 
competent to provide an opinion requiring medical knowledge, 
such as a question of a medical diagnosis, causation or 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In 
any event, the record contains absolutely no probative 
evidence supporting his theory of entitlement. 


ORDER

Service connection for a right ankle disorder is denied.

Service connection for a right knee disorder is denied.



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


